Citation Nr: 0831411	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  07-40 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

1.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel





INTRODUCTION

The veteran served on active duty from February 1944 to March 
1946.  He was awarded the Combat Infantry Badge.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in January 2007 by the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Oakland, California.


FINDINGS OF FACT

1.  Bilateral hearing loss was detected many years after 
service and there is no competent evidence which relates the 
current bilateral hearing loss to disease or injury in 
service.

2.  Tinnitus was detected many years after service and there 
is no competent evidence which relates the tinnitus to 
disease or injury in service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in, or aggravated 
by, active military service, and the incurrence or 
aggravation of sensorineural hearing loss may not be so 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007).

2.  Tinnitus was not incurred in, or aggravated by, active 
military service, and the incurrence or aggravation of 
tinnitus may not be so presumed.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law and Regulations

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.   

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures puretone threshold 
hearing levels (in decibels) over a range of frequencies (in 
hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The 
determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In addition, if a veteran served continuously for ninety (90) 
or more days during a period of war or after December 31, 
1946, and if a disease of the nervous system such as 
sensorineural hearing loss became manifest to a degree of 10 
percent or more within one year from the date of the 
veteran's termination of such service, that condition would 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  Such a presumption would be rebuttable, however, by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a) (West 2002).  The Secretary shall consider all 
information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990), the Court of Appeals 
for Veterans Claims (Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996). 



Discussion - Bilateral Hearing Loss and Tinnitus

The veteran asserts he incurred hearing loss and tinnitus due 
to combat noise exposure in service.  He completed basic 
training without ear protection and then endured a year of 
combat, fighting in the liberation of the Philippines and the 
battle at Okinawa.  The veteran asserts he incurred bilateral 
hearing loss and tinnitus while in service and has 
experienced those disabilities since leaving service.  See 
Veteran's Statements, August 2006 and April 2007.  

The competent medical evidence of record establishes that the 
veteran currently has bilateral hearing loss in accordance 
with 38 C.F.R. § 3.385.  On the authorized audiological 
evaluation in December 2006, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
25
35
45
LEFT
15
15
20
40
50

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 88 percent in the left ear.  
The VA examiner noted the mild to severe, gradually sloping, 
high frequency sensorineural hearing loss, as well as the 
complaint of tinnitus.

The Board notes that the veteran is competent to describe 
being exposed to loud noise, such as the constant noise of 
combat, and he is competent to report symptoms of decreased 
hearing and ringing in the ear.  A lay person is competent to 
testify as to observable symptoms.  See Falzone v. Brown, 8 
Vet. App. 398, 403 (1995).  Although the veteran is not 
competent to etiologically relate his bilateral hearing loss 
and tinnitus to service, the Board concludes that he is 
competent to testify to symptoms observable to him such as 
decreased hearing and a ringing in the ears since service.  
The Board also finds that his statements are credible.  

Pursuant to 38 U.S.C.A. § 1154(b) (West 2002), with respect 
to combat veterans, "[VA] shall accept as sufficient proof of 
service-connection . . . satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions and 
hardships of such service . . . Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary."  See also 38 C.F.R. § 3.304(d) 
(2007).

However, the Court has further held that 38 U.S.C.A. § 
1154(b) can be used only to provide a factual basis upon 
which a determination could be made that a particular disease 
or injury was incurred or aggravated in service, not to link 
the claimed disorder etiologically to the current disorder.  
See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  
Section 1154(b) does not establish service connection for a 
combat veteran; it aids him by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.  A veteran must still generally establish his claim 
by competent medical evidence tending to show a current 
disability and a nexus between that disability and those 
service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 
(1996).  In Kessel v. West, 13 Vet. App. 9 (1999), the Court 
affirmed that the 38 U.S.C.A. § 1154(b) presumption only 
relates to the question of service incurrence, it does not 
relate to questions of whether the veteran has a current 
disability or whether there was a nexus between the in-
service event and the current disability.  

While the Board acknowledges the veteran's contentions, the 
Board finds that there is no competent medical evidence which 
relates the current hearing loss and tinnitus to the combat 
noise exposure in service.

The service separation examination in March 1946 noted only 
that there were no ear abnormalities and that the veteran 
scored 15 of 15 in both ears for the whispered voice test.  
There is no competent evidence of bilateral hearing loss, as 
defined by 38 C.F.R. § 3.385, in service.  Further, there was 
no diagnosis within one year after separation from service.

There are no other audiological examinations in the record 
until 2006, sixty years after discharge.  A private 
audiological examination in July 2006 noted symmetrical high 
frequency sensorineural hearing loss in the high tones, 
though the veteran's speech discrimination was 100 percent in 
both ears.  In August 2006, another private physician, Dr. 
L., opinioned that the veteran experienced some hearing loss 
and tinnitus during his combat exposure and that his exposure 
to combat noise with no hearing protection more likely than 
not contributed to the veteran's current hearing problem. 

In the December 2006 VA examination, the VA audiologist noted 
the veteran had scored 15 of 15 in the separation physical 
examination hearing "whisper" test, and candidly noted that 
such an examination would not be sensitive to high frequency 
hearing losses, is not frequency specific, and would not show 
threshold shifts.  However the VA audiologist also noted the 
veteran had filed a service connection claim with the VA in 
1946, shortly after discharge, for various disabilities, but 
had never mentioned hearing loss or tinnitus then.  The VA 
audiologist also noted the veteran's 26 year history as a 
high school band instructor, and his current age.  The 
examiner then concluded that based on the audiometric 
configuration, case history, and the claim file review, it 
was less likely than not that the tinnitus and hearing loss 
began with noise exposure in the military.

The VA opinion is highly probative because it was based upon 
audiometric examination of the veteran and a review of the 
claims file.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 
(2000) (factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion).  

The veteran's own assertions that his bilateral hearing loss 
and tinnitus is related to acoustic trauma in service are 
acknowledged.  Clearly, a veteran is competent to report that 
he experienced symptoms related to his hearing acuity during 
service and thereafter.  Jandreau v. Nicholson, 492 F.3d 1372 
(2007).  However, the veteran's assertion that his current 
hearing loss disability and tinnitus are related to acoustic 
trauma in service is not competent evidence.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"); see also Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) (explaining in footnote 4 that a veteran is 
competent to provide a diagnosis of a simple condition such 
as a broken leg, but not competent to provide evidence as to 
more complex medical questions).  The Board finds that the 
etiology of bilateral hearing loss and tinnitus, first 
manifested many years after service, is far too complex a 
medical question to lend itself to the opinion of a 
layperson.

Further, over sixty years have lapsed since he separated from 
service before the first recorded complaint about his 
hearing.  A significant lapse in time between service and 
post-service medical treatment may be considered, along with 
other factors concerning a claimant's health and medical 
treatment during and after military service, as evidence of 
whether an injury or a disease was incurred in service.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Board acknowledges that the veteran is competent to 
discuss his experienced symptoms.  See, e.g., Layno v. Brown, 
6 Vet. App. 465 (1994).  Lay evidence concerning continuity 
of symptoms after service, if credible, is ultimately 
competent, regardless of the lack of contemporaneous medical 
evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006).  However, continuity has not here been established, 
either through the competent medical evidence or through the 
veteran's contentions.  The veteran did submit the August 
2006 opinion of his private physician, Dr. L., who opined his 
hearing loss and tinnitus began in service; however, this was 
not even the same private doctor who performed the July 2006 
private audiological examination and there is no indication 
Dr. L. reviewed the veteran's service treatment records or 
claim file or had any other source of information other than 
his long time patient, the veteran himself.  A bare 
transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional.  LeShore v. Brown, 8 
Vet. App. 406 (1995).  The Board finds this August 2006 
opinion to be of little probative value.

Therefore, in this case, the preponderance of the evidence of 
record is against the veteran's claim for service connection 
for bilateral hearing loss and tinnitus, and the benefit-of-
the-doubt rule is not applicable.  The appeal is denied

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).   

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the veteran in October 2006, before the 
initial original adjudication of the claim.  The letter 
notified the veteran of what information and evidence must be 
submitted to substantiate claims for service connection, as 
well as what information and evidence must be provided by the 
veteran and what information and evidence would be obtained 
by VA.  He was also told to inform VA of any additional 
information or evidence that VA should have, and was told to 
submit evidence in support of his claim to the RO.  The 
content of the letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  The October 2006 and December 2007 
letters provided the veteran with notice of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection and his claim was readjudicated 
in the December 2007 Statement of the Case.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  In any event, 
because service connection for bilateral hearing loss and 
tinnitus is denied, any questions regarding a disability 
rating and effective date are now moot.

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claims for service connection, 
and the duty to assist requirements have been satisfied.  All 
available service treatment records were obtained.  There is 
no identified relevant evidence that has not been accounted 
for.  The veteran was afforded a VA examination in December 
2006 to determine the nature and etiology of the bilateral 
hearing loss and tinnitus. 

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating the claim.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  

Entitlement to service connection for tinnitus is denied.  



____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


